                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LONTEX CORPORATION,                                              CIVIL ACTION

           v.                                                     NO. 18-5623

 NIKE, INC.

                                                SCHEDULING ORDER

          AND NOW, this 30th day of April, 2019, after a pretrial conference pursuant to Rule 16,

Federal Rules of Civil Procedure:

1.        Exchange of Requests for Document: May 15, 2019.

2.        Discovery deadline: December 16, 2019.

3.        Exchange of expert reports pursuant to Rule 26(a)(2).

                    Plaintiff:          October 1, 2019.

                    Defendant:          November 1, 2019.

4.        Magistrate Judge David Strawbridge will contact counsel as to whether settlement

          discussions have taken place and to schedule a settlement conference.

5.        Deadline for dispositive motions: January 30, 2020.

6.        Pretrial Memoranda filed and served pursuant to Local Rule 16.1(c), and service of a

          copy of trial exhibits:

                    Plaintiff:          February 17, 2020.

                    Defendant:          February 28, 2020.

7.        Date for trial or entry into trial pool: March 16, 2020.

8.        Any initial discovery disputes should be raised at the hearing on May 22, 2019.

          The parties shall follow Judge Baylson’s pretrial and trial procedures.

                                                                    BY THE COURT:

                                                                    /s/ Michael M. Baylson
                                                                    MICHAEL M. BAYLSON, U.S.D.J.
O:\CIVIL 18\18-5623 Lontex Corp v Nike\18cv5623 sched order.doc
